DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on September 8, 2021. Claims 1-30 are pending in the application. Claims 1-16, 22-23, and 26 are withdrawn, and claims 17-21, 24-25, and 27-30 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is maintained and modified as necessitated by the amendments.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/167,295, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/167,295 fails to provide support for the following limitations of the instant application: “each of the first reference electrode, the second reference electrode, and the sensor electrode omits a diffusion junction” (claim 17), “connecting the sensor electrode to an electrical ground, disconnecting the sensor electrode from the electrical ground, reapplying the constant current to the first circuit at a first time, measuring a maximum voltage difference between the reference voltage and the first voltage at a second time; and calculating, by the processor, the oxidizer concentration of the test fluid based on a difference between the first time and the second time” (claim 24), “calculating, by the processor, a microbe concentration of the test fluid based on the difference between the first time and the second time” (claim 25), and “a constant current of about 1 to about 10 µA” (claim 30).
Regarding the limitation “each of the first reference electrode, the second reference electrode, and the sensor electrode omits a diffusion junction” of claim 17, Application No. 16/167,295 (hereinafter ‘295) only discloses that a deficiency of conventional apparatuses is that they typically rely on reference electrodes that rapidly lose chloride salts as a result of diffusion processes that take place while the reference electrodes are immersed in test fluids (see para. [0003] of ‘295) and that the electrodes are constructed of materials that do not oxidize under the conditions applied when the measurement device is submerged in the test fluid to avoid the risk 
Regarding the limitation “connecting the sensor electrode to an electrical ground, disconnecting the sensor electrode from the electrical ground, reapplying the constant current to the first circuit at a first time, measuring a maximum voltage difference between the reference voltage and the first voltage at a second time; and calculating, by the processor, the oxidizer concentration of the test fluid based on a difference between the first time and the second time” of claim 24, ‘295 only discloses that the concentration of oxidizing compounds may be deduced by shorting one or more of the electrodes 140 to an electrical ground and measuring both the maximum voltage and the time to reach that maximum voltage (see para. [0027] of ‘295). This disclosure does not describe the method of claim 24.
Regarding the limitation “calculating, by the processor, a microbe concentration of the test fluid based on the difference between the first time and the second time” of claim 25, ‘295 only discloses that the measurement device 150 can be used to detect and measure microbial life in test fluids 160 because the microbes reduce the oxidizing compounds (see para. [0031] of ‘295). This disclosure of ‘295 does not describe the method of claim 25.
Regarding the limitation “a constant current of about 1 to about 10 µA” of claim 30, ‘295 only discloses that the constant current applied is 10 µA (see para. [0023] of ‘295), that the power supply can be a 10 µA constant current supply (see para. [0043] of ‘295), and that a or 10 µA of current (see para. [0045] of ‘295, emphasis added). The claimed range of about 1 to about 10 µA is not disclosed in ‘295. There is also no support in ‘295 for the values that “about” encompasses, which the instant specification defines as within plus or minus ten percent of the stated value, within plus or minus five percent of the stated value, within plus or minus three percent of the stated value, or within plus or minus one percent of the stated value (see para. [0039] of the instant US PGPub).
Accordingly, claims 17-21, 24-25, and 27-30 are not entitled to the benefit of the prior application. Because the parent document App. No. 16/167,295 preceding App. No. 16/791,895 does not disclose the features recited supra as set forth in the claims of the instant invention, applicant only has priority for claims 17-21, 24-25, and 27-30 back to the filing date of PCT/US2019/057492 filed on October 22, 2019. 
This application repeats a substantial portion of prior Application No. 16/167,295, filed October 22, 2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement filed June 11, 2020 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed June 11, 2020 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed June 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 17 is objected to because of the following informalities:  in the last line of the claim, “reference electrode” should read “reference voltage” for consistency with the previously filed claims.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
In line 1 of the claim, “calculating” should read “the calculating” for consistency.
In line 2 of the claim, “a voltage difference” should read “the voltage difference” for consistency.
In line 3 of the claim, “reference electrode” should read “reference voltage” for consistency.
Appropriate correction is required.
Claim 30 is objected to because of the following informalities: 
In line 2 of the claim, “a constant current” should read “the constant current” for consistency.  
In line 1 of the claim, “applying” should read “the applying” for consistency.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the water voltages" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 17-20 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A).
Regarding claim 17, Gahr teaches a method for measuring an oxidizer concentration of a test fluid (a method for determining a chemical oxygen demand of a liquid sample such as water by determining ozone concentration, para. [0012], [0018], [0031]), the method comprising:
submerging a first reference electrode and a sensor electrode of a measurement device into the test fluid (a working electrode 11 and a redox electrode 41 of an apparatus 1 are immersed in the liquid sample 5, Fig. 1, para. [0048] & [0058]; since a constant current is applied to a first circuit including the first reference electrode and the second reference electrode as required by claim 17, Examiner interprets the working electrode 11 of Gahr to read on the first reference electrode because a constant current is applied to the working electrode 11 and a counter electrode 13 of a three electrode circuit, Fig. 1, para. [0037], [0053]), the test fluid comprising water (the liquid sample 5 is water, Fig. 1, para. [0012]).
Gahr teaches the three electrode circuit including the working electrode 11, the counter electrode 13, and a reference electrode 15 (Fig. 1, para. [0048]), wherein the constant current is applied between the working electrode 11 and the counter electrode 13, and the potential occurring on the working electrode 11 relative to the reference electrode 15 is measured (Fig. 1, para. [0037], [0053]). Claim 17 requires the constant current to be applied to the first circuit comprising the first reference electrode and the second reference electrode, and requires a 

a processor (a control unit 23, Fig. 1, para. [0051]);
a power supply that is configured to provide a constant current (a galvanostat 27 that provides a constant electrical current, Fig. 1, para. [0037] & [0053]); and
the first reference electrode, the second reference electrode, and the sensor electrode (the working electrode 11, the counter electrode, and the redox electrode 41 of the apparatus 1, Fig. 1, para. [0017], [0045], [0048], [0058], see modification supra), wherein:
the first reference electrode and the second reference electrode are assembled as a reference pair on a first circuit to which the constant current is applied when the first reference electrode and the second reference electrode are submerged in the test fluid (the working electrode 11 and the counter electrode are arranged in a two electrode circuit to which the constant electrical current is applied when the working electrode 11 and the counter electrode are immersed in the liquid sample 5, Fig. 1, para. [0017], [0037], [0048], [0053], see modification supra),
the sensor electrode is not assembled on the first circuit and is coupled to one of the first reference electrode or the second reference electrode (the redox electrode 41 is not assembled on the two electrode circuit of the working electrode 11 and the counter electrode, and is coupled to the counter electrode, Fig. 1, para. [0017], [0058], see modification supra; Examiner interprets the redox electrode 41 to be coupled to the counter electrode because unmodified Gahr teaches that the galvanostat 27 registers the potential occurring on the redox electrode 41 relative to the reference electrode 15, Fig. 1, para. [0058], so Modified Gahr teaches that the galvanostat 27 registers the potential occurring on the redox electrode 41 relative to the counter electrode, see 
each of the first reference electrode, the second reference electrode, and the sensor electrode omits a diffusion junction and are each comprised of at least one of a noble metal, a passivated transition metal, a glass-like carbon, or some combination thereof (the working electrode 11 can comprise tantalum with a coating of boron doped diamond, para. [0015] & [0049]; Examiner interprets the tantalum to be passivated because boron doped diamond is chemically highly inert, para. [0014]; the counter electrode comprises platinum or gold, para. [0041]; the redox electrode 41 comprises platinum or gold, para. [0058]; since the working electrode 11 comprises tantalum coated with boron doped diamond, and the counter and redox electrodes comprise platinum or gold, then each of these electrodes omits a diffusion junction),
applying, by the power supply, the constant current to the test fluid (the galvanostat 27 provides a constant electrical current to the liquid sample 5, Fig. 1, para. [0037] & [0053]).
Modified Gahr teaches that a potential value occurring on the working electrode 11 relative to the counter electrode of the apparatus 1 is measured due to the supplied constant electrical current to the liquid sample 5 (Fig. 1, para. [0017], [0037], [0053]; Examiner interprets the potential value occurring on the working electrode 11 to be relative to the counter electrode of the two electrode circuit because unmodified Gahr teaches that the potential occurring on the working electrode 11 relative to the reference electrode 15 of the three electrode circuit is measured, Fig. 1, para. [0053], so Modified Gahr teaches that the potential occurring on the working electrode 11 relative to the counter electrode of the two electrode circuit is measured, see modification supra), and that the oxidation can occur at a controlled potential of the boron doped diamond working electrode 11 such that oxidizing agents are formed on the electrode in 
Cummings discloses an electrochemical oxygen demand sensor which is utilized to quantitatively determine a content present in aqueous samples by electrolysis (col. 1, lns. 19-24, col. 2, lns. 73-75). Cummings teaches that a low current is passed between the electrodes to evolve hydrogen gas from one electrode and evolve oxygen gas from the other electrode, and that the observed reference voltage is obtained (col. 2, lns. 40-49). Cummings teaches that the oxygen content of the sample may be determined by noting the value of the voltage (col. 2, lns. 56-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Modified Gahr to measure a voltage at which water electrolysis occurs as taught by Cummings because it allows for determination of the reference voltage which can be used to determine the oxygen content and water quality of an aqueous sample (Cummings, col. 2, lns. 56-57, 74-75).
Modified Gahr teaches measuring, at the sensor electrode, a first voltage between the sensor electrode and the one of the first reference electrode or the second reference electrode (a redox potential occurring on the redox electrode 41 relative to the counter electrode is measured, Fig. 1, para. [0017], [0029], [0031], [0058], see modification supra; Examiner interprets the redox potential occurring on the redox electrode 41 to be relative to the counter electrode because unmodified Gahr teaches that the potential occurring on the redox electrode 41 relative to the reference electrode 15 is measured, Fig. 1, para. [0058], so Modified Gahr teaches that the 
calculating, by the processor, the oxidizer concentration of the test fluid based on a voltage difference between the reference voltage and the first voltage (an evaluating unit 29 registers the measured potential values occurring on the electrodes, compares the measured electrical potential levels, and places the measured potential values in relationship to one another, Fig. 1, para. [0037], [0053]-[0054], [0056], [0058]; Examiner interprets the measured potential values to include the redox potential and the voltage at which water electrolysis occurs as taught by the modification supra; the control unit 23 receives the result-values output by the evaluating unit 29 which are used to determine the concentration of ozone in the liquid sample 5 and ultimately determine the chemical oxygen demand of the liquid sample 5, para. [0028]- [0029], [0031], [0057]-[0058]).
Regarding claim 18, Modified Gahr teaches wherein the oxidizer comprises ozone (ozone, para. [0028]-[0029], [0031], [0058]), and the oxidizer concentration comprises an ozone concentration (the concentration of ozone in the liquid sample 5, para. [0028]-[0029], [0031], [0058]).
Regarding claim 19, Modified Gahr teaches measuring, by the measurement device, the pH of the test fluid (the apparatus 1 may comprise a pH sensor 43 for monitoring the pH value of the liquid sample 5, Fig. 1, para. [0030], [0044], [0059]).
Regarding claim 20, Modified Gahr teaches measuring, by the measurement device, an ion concentration of the test fluid (the apparatus 1 can comprise sensors and ion selective electrodes for determining the concentration of ions contained in the liquid sample 5, Fig. 1, para. [0031], [0044], [0058]).
Regarding claim 27, Modified Gahr teaches wherein calculating the oxidizer concentration of the test fluid comprises calculating the oxidizer concentration based on a voltage difference between the reference electrode and the first voltage that is any value in a range that falls within the water voltages for the water electrolysis (the evaluating unit 29 registers the measured potential values occurring on the electrodes, compares the measured electrical potential levels, and places the measured potential values in relationship to one another, Fig. 1, para. [0037], [0053]-[0054], [0056], [0058]; Examiner interprets the measured potential values to include the redox potential and the voltage at which water electrolysis occurs as taught by the modification supra; the control unit 23 receives the result-values output by the evaluating unit 29 which are used to determine the concentration of ozone in the liquid sample 5 and ultimately determine the chemical oxygen demand of the liquid sample 5, para. [0028]- [0029], [0031], [0057]-[0058]; since the concentration of ozone is determined based on the comparison of the measured redox potential and the voltage at which water electrolysis occurs, then Examiner interprets the comparison to include a value of the voltage at which water electrolysis occurs).
Regarding claim 28, Modified Gahr teaches wherein the first and second reference electrodes are conducting water oxidation, conducting water reduction, or a combination thereof (the working electrode 11 and the counter electrode have a constant electrical current supplied thereto to evolve hydrogen gas from one electrode and evolve oxygen gas from the other electrode during water electrolysis, and that the oxidation can occur such that oxidizing agents are formed on the electrode in the water sample, Gahr, Fig. 1, para. [0017]-[0018], [0037], [0053], Cummings, col. 2, lns. 40-49, see modification supra).
Regarding claim 29, Modified Gahr teaches wherein the first and second reference electrodes are evolving oxygen gas, evolving hydrogen gas, or a combination thereof (the working electrode 11 and the counter electrode have a constant electrical current supplied thereto to evolve hydrogen gas from one electrode and evolve oxygen gas from the other electrode during water electrolysis, Gahr, Fig. 1, para. [0017], [0037], [0053], Cummings, col. 2, lns. 40-49, see modification supra).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) as applied to claim 20 above, and further in view of Santoli et al. (US 2008/0202944 A1).
Regarding claim 21,.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) as applied to claim 17 above, and further in view of McNeel (US 5,470,484 A).
Regarding claim 24, Modified Gahr teaches the sensor electrode (the redox electrode 41, Fig. 1, para. [0058]). Modified Gahr fails to teach connecting the sensor electrode to an electrical ground and disconnecting the sensor electrode from the electrical ground. However, McNeel teaches a method for controlling the chemical treatment of a solution (abstract) like that of Modified Gahr. McNeel teaches a grounded electrode for oxidation-reduction measurements, and that the same electrode maybe disconnected during a cleaning period (col. 10, lns. 13-14 & 20- 22). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the redox electrode of Modified Gahr to be connected to an electrical ground and disconnected from an electrical ground as taught by McNeel because it prevents damaging current flow through it (McNeel, col. 10, lns. 20-23).
Modified Gahr teaches reapplying the constant current to the first circuit at a first time (the galvanostat 27 provides a constant electrical current to the working electrode 11 and the counter electrode, Fig. 1, para. [0017], [0037], [0053], see modification supra),
measuring a maximum voltage difference between the reference voltage and the first voltage at a second time (an evaluating unit 29 registers the measured potential values occurring on the electrodes, compares the measured electrical potential levels, and places the measured potential values in relationship to one another, Fig. 1, para. [0037], [0053]-[0054], [0056], [0058]; Examiner interprets the measured potential values to include the redox potential and the voltage at which water electrolysis occurs as taught by the modification supra); and
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) and further in view of McNeel (US 5,470,484 A) as applied to claim 24 above, and further in view of Ekberg et al. (US 2002/0130091 A1).
Regarding claim 25, Modified Gahr teaches that the control unit 23 receives the measured redox potential which is used to determine the concentration of ozone in the liquid sample 5 and ultimately determine the chemical oxygen demand of the liquid sample 5 (para. [0028]-[0029], [0031], [0058]). Modified Gahr fails to teach calculating, by the processor, a microbe concentration of the test fluid based on the difference between the first time and the second time. However, Ekberg teaches a method comprising monitoring the concentration of ozone in a fluid (abstract) like that of Modified Gahr. Ekberg teaches that as the ozone in ozone water is consumed, the difference in ozone concentration measured at a first time and a second time by an ozone concentration measurement means and a control means may be used as a measure of the amount of bacteria present (para. [0119]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control unit of Modified Gahr to measure the concentration of bacteria based on a difference between a first ozone concentration at a first time and a second ozone concentration at a second time as taught by .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gahr et al. (US 2010/0294672 A1) and further in view of Cummings et al. (US 3,676,321 A) as applied to claim 17 above, and further in view of Tajiri et al. (US 2016/0187287 A1) (provided in Applicant’s IDS filed on June 11, 2020).
Regarding claim 30, Modified Gahr discloses the limitations of claim 17 as discussed above. Modified Gahr teaches applying, by the power supply, the constant current to the test fluid (the galvanostat 27 provides a constant electrical current to the liquid sample 5, Fig. 1, para. [0037] & [0053]). Modified Gahr is silent with respect to the value of the constant electrical current, and therefore fails to teach a constant current of about 1 to about 10 µA.
Tajiri discloses a determination device capable of determining parameters of treated water and a method for determining the same (abstract). Tajiri teaches a current generator for applying an electric current between the anode and cathode for water electrolysis to cause an oxidation reaction at the anode and a reduction reaction at the cathode (abstract, para. [0029], [0031]-[0033]). Tajiri teaches that the value of the constant current applied by the current generator may be 3.5 µA or 4.5 µA (para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the galvanostat of Modified Gahr to apply a constant current of 3.5 µA or 4.5 µA as taught by Tajiri in order to yield the predictable result of causing water electrolysis which causes an oxidation reaction at the anode and a reduction reaction at the cathode (Tajiri, para. [0029], [0031]-[0033]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot in light of new grounds of rejection. Prior art Cummings is now relied upon for the feature of measuring, by the measurement device, a reference voltage indicating an electrochemical potential at which water electrolysis occurs in the test fluid as recited supra.
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 11-13 of the amendment, Applicant argues that ‘295 provides adequate support for the limitation “each of the first reference electrode, the second reference electrode, and the sensor electrode omits a diffusion junction” of claim 17. Applicant asserts that the written description requirement need not be in the same words to be sufficient. Applicant asserts that the written description requirement must be applied in the context of the particular invention and the state of the knowledge, and conventional information or concepts well known to one of ordinary skill need not be disclosed in detail. Applicant asserts that para. [0003] of ‘295 makes reference to conventional apparatuses that typically rely on reference electrodes that rapidly lose chloride salts as a result of diffusion processes that take place while the reference electrodes are immersed in test fluids with the oxidizing compounds, and that this diffusion of salts from the reference electrodes reduces the lifetime of the reference electrodes, affects the reliability of the measurement apparatuses, and often causes failures of the measurement apparatuses. Applicant asserts that para. [0022] of ‘295 further references constructing electrodes to avoid the risk of corrosion, which can reduce the lifetime of the measurement device, elute ions into the test fluid, and cause the measurement device to be insensitive to the oxidizing compounds 165 being measured. Applicant asserts that a person of 
Examiner respectfully disagrees. ‘295 only discloses that a deficiency of conventional apparatuses is that they typically rely on reference electrodes that rapidly lose chloride salts as a result of diffusion processes that take place while the reference electrodes are immersed in test fluids (see para. [0003] of ‘295) and that the electrodes are constructed of materials that do not oxidize under the conditions applied when the measurement device is submerged in the test fluid to avoid the risk of corrosion, which can elute ions into the test fluid (see para. [0022] of ‘295). This disclosure of ‘295 does not provide support for the presently claimed negative limitation in claim 17. Para. [0003] of ‘295 merely describes the state of the prior art which includes diffusion processes, and does not describe the features of the invention itself. Para. [0022] of ‘295 describes the materials used for the electrodes, but does not omit a diffusion junction. The limitation of instant claim 17 above is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. MPEP § 2173.05(i). Since ‘295 does not describe omitting a diffusion junction, ‘295 does not provide support for the instant limitation.
In the arguments presented on pages 13-14 of the amendment, Applicant argues that ‘295 provides adequate support for the limitation “connecting the sensor electrode to an electrical ground, disconnecting the sensor electrode from the electrical ground, reapplying the constant current to the first circuit at a first time, measuring a maximum voltage difference between the reference voltage and the first voltage at a second time; and calculating, by the processor, the oxidizer concentration of the test fluid based on a difference between the first time and the second time” of claim 24. Applicant asserts that para. [0027] makes reference to operation of the 
Examiner respectfully disagrees. ‘295 only discloses that the concentration of oxidizing compounds may be deduced by shorting one or more of the electrodes 140 to an electrical ground and measuring both the maximum voltage and the time to reach that maximum voltage (see para. [0027] of ‘295). This disclosure of ‘295 does not describe the method of claim 24. There is no description of how to short the electrodes or what steps to take after shorting the electrodes that provide support for the instant claim 24. Deducing the concentration of the oxidizing compounds by measuring the maximum voltage and the time to reach that maximum voltage as described in para. [0027] of ‘295 does not equate to reapplying the constant current to the first circuit at a first time, measuring a maximum voltage difference between the reference voltage and the first voltage at a second time, and calculating, by the processor, the oxidizer concentration of the test fluid based on a difference between the first time and the second time as 
In the arguments presented on page 14 of the amendment, Applicant argues that ‘295 provides adequate support for the limitation “calculating, by the processor, a microbe concentration of the test fluid based on the difference between the first time and the second time” of claim 25. Applicant asserts that para. [0031] of ‘295 discloses that a concentration of microbes in a test fluid 160 can reduce the oxidizing compounds, thereby affecting an oxidizer concentration of a test fluid. Applicant asserts that ‘295 provides support for calculation of an oxidizer concentration of a test fluid based on a difference between the first time and the second time, so the reduction of oxidizing compounds 165 in the test fluid 160 caused by a concentration of microbes can therefore be used to measure the microbial life content.
Examiner respectfully disagrees. ‘295 only discloses that the measurement device 150 can be used to detect and measure microbial life in test fluids 160 because the microbes reduce the oxidizing compounds, so this reduction of oxidizing compounds in the test fluid can therefore be used to measure the microbial life content (see para. [0031] of ‘295). This disclosure of ‘295 does not describe the method of instant claim 25. As discussed above, ‘295 does not provide support for calculation of an oxidizer concentration of a test fluid based on a difference between the first time and the second time because there is no disclosure of the first time or second time as required by instant claim 24. There is also no mention of time in para. [0031] of ‘295, so there is no support for calculating a microbe concentration based on a measure of time. Therefore, 
In the arguments presented on pages 15-16 of the amendment, Applicant argues that the proposed modification of Gahr to have a two electrode circuit with the redox electrode would render Gahr unsuitable for the relevant purpose. Applicant asserts that the Examiner takes certain disclosures out of the context in which Gahr provides them. Applicant asserts that decomposing an invention into its constituent elements, finding each element in the prior art, and then claiming that it is easy to reassemble these elements into the invention, is a forbidden ex post analysis. Applicant asserts that portions of a reference should not be taken out of context and relied upon with the benefit of hindsight to show obviousness. Applicant asserts that none of the methods disclosed in Gahr are contemplated for use with a two-electrode apparatus as alleged by the Examiner. Applicant asserts that Gahr makes clear that methods utilizing the redox electrode (sensor electrode) require both a current-bearing electrode pair and also a non-current bearing reference electrode (para. [0029], [0031] of Gahr). Applicant asserts that Gahr does not teach, suggest, or render obvious the claimed apparatus (comprising three electrodes) as used for the claimed method (measuring an oxidizer concentration of a test fluid). Applicant asserts that modifying the 3-electrode apparatus of Gahr as suggested by the Examiner would render Gahr unsuitable for the methods disclosed, each of which requires a reference electrode of the three electrode circuit in addition to a redox electrode 41 (Gahr [0029], [0031]). Applicant asserts that Gahr makes clear that the reference electrode is not or, at least only minimally, flowed through by electrical current (Gahr [0017]); and that the electrical current free, reference electrode delivers a defined and stable reference potential (Gahr [0037]). Applicant asserts that the 
Examiner respectfully disagrees. There is no ex post analysis or any portion of Gahr taken out of reference because Gahr as a whole does teach that a two electrode circuit can be used with the redox electrode. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Although Fig. 1 shows an embodiment with a three electrode circuit, Gahr teaches that either a two or three electrode circuit can be used, wherein the two electrode circuit has the working electrode and a counter electrode (para. [0017], [0019], [0037], [0045]). Gahr does not prohibit a two electrode circuit 
In the arguments presented on pages 18-19 of the amendment, Applicant argues that Gahr does not teach the feature of calculating, by the processor, the oxidizer concentration of the test fluid based on a voltage difference between the reference voltage and the first voltage. Applicant asserts that Gahr teaches that the potential occurring on the electrodes is dependent on the concentration of ingredients of the liquid sample, so the methods of placing in relationship different values of the potential between the electrodes for the purpose of measuring concentrations of ingredients renders using the potential between the electrodes of the two-electrode modified apparatus of Gahr unsuitable as a reference voltage stable to differences in ingredient concentrations so as to calculate the oxidizer concentration of the test fluid based on a voltage difference between the reference voltage and the first voltage. Applicant asserts that 
Examiner respectfully disagrees. As discussed above, Gahr teaches that either a two or three electrode circuit can be used, wherein the two electrode circuit has the working electrode and a counter electrode (para. [0017], [0019], [0037], [0045]). Gahr does not teach or suggest that the two electrode circuit produces an unstable potential that would render the working or counter electrode unsuitable for use. The two electrode circuit yields the predictable result of performing electrochemical measuring methods such as a galvanostatic operation (Gahr, para. [0017], [0037]). The last sentence of para. [0017] of Gahr teaches that the apparatus for performing the described method comprises the two electrode circuit or the three electrode circuit, or can comprise other electrodes (a redox electrode or a pH electrode) supplementally to the two electrode circuit or the three electrode circuit. Thus, Gahr teaches that the redox electrode can be used with the two electrode circuit (para. [0017]), and Gahr is suitable for its intended purpose of a galvanostatic measuring method. Additionally, claim 16 of Gahr requires a two or three electrode circuit. Claim 22 depends from claim 16, and requires the redox electrode. Therefore, the redox electrode can be used with a two electrode circuit. Gahr in view of Cummings teaches that the two electrode circuit may produce a reference voltage (see rejection and modification supra), and that an evaluating unit 29 registers the measured potential values supra), and that the control unit 23 receives the result-values output by the evaluating unit 29 which are used to determine the concentration of ozone in the liquid sample 5 and ultimately determine the chemical oxygen demand of the liquid sample 5 (see rejection supra). These methods of Gahr are able to be done using the two electrode circuit as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699